Title: To George Washington from James Baker, 10 June 1757
From: Baker, James
To: Washington, George

 

Sir
Fort Cumberland [Md.] June 10th 1757

I Yesterday returned to this place with the Cherokees and have the Satisfaction to acquaint you that on the 5th Instant we fell on two Tracks about 35 Miles beyond the three Forks of Yohagany in a small path that led towards this place, we had not followed those Tracks above eight or Ten Miles, before we met 10 Frenchmen returning from a Scout, our foremost Indian discovered them first and sat down very cose we all following his example, when the Frenchmen came within about fifty paces they saw our Men all Naked, and called to us and ask’d who we were, at which time we all rising together fired on them which they returned, we waited not to lode again, but run in with our Tomahawks the Frenchmen then making of as fast as they cou’d, but the Indians out runing them took two of them prisoners, the French lost six Men two killed dead on the Spot, two wounded, and two taken prisoners[.] Our loss tho’ fewer in number is greater to us, the Swallow Warrior was Shot dead by a Ball in the head, and another Indian Wounded in both Thighs[.] The Indians was so enraged at the loss of their head Man that it was imposible to save the other prisoner. Among the Frenchmen there was three Officers, two of which was killed and the other we have here. I send the Instructions of two of the Officers here inclosed. We have suffered greatly on our return not tasting a morsel for four days, and carrying the Wounded Man on our backs. I cannot tell when I shall come down the Indians are not determined I am Sir Your Most Obt Humble Servant.

J. Baker

